DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie 1, Fig. 1, claims 1-3,5,11,12-15,17,19 and 20 in the reply filed on 8/8/22 is acknowledged.
Claims 4,6-10,16,18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/22.
Claim 13 is withdrawn by Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claim 13 is directed to a buckle on one side of the handle, the buckle configured to secure and hang the handle on a support. This is not supported by the elected species of Fig. 1. Instead, the Specification suggests this feature as a limitation of figs. 59-62 (see para 00123), directed to a species non-elected without traverse.
Claim 15 is withdrawn by Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claim 15 is directed to a cover that couples to the wall on the body, wherein the body comprises an elastomeric member at an interface between the wall and the cover. This is not supported by the elected species of Fig. 1. Instead, the Specification suggests this feature as a limitation of fig. 78 (see para 00139), directed to a species non-elected without traverse.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 11-12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US Pub. No. 2012/0138403) in view of Chen (US Pat. No. 8,960,959).
	Regarding claim 1, Tong discloses A tool bag, comprising: a wall defining a front, a rear, a left side, and a right side; a frame coupled to the front, the rear, the left side, and the right side of the wall, the wall and the frame defining a body with a width between the left side and the right side of the wall and a length between the front and the rear; wheels supporting the body configured to provide movement over ground, the wheels rotating about an axis positioned on the rear of the body; and a handle having parallel support arms coupled to the frame (see annotated fig below).

    PNG
    media_image1.png
    682
    626
    media_image1.png
    Greyscale

Tong does not specifically disclose wherein each support arm has a rectangular cross-section having a first dimension parallel to the length of the body and a second dimension parallel to the width of the body, wherein the first dimension is at least 60% greater than the second dimension.
However, at least Chen discloses a wheeled container with a handle (at least fig 1) wherein each support arm has a rectangular cross-section having a first dimension parallel to the length of the body and a second dimension parallel to the width of the body, generally wherein the first dimension is at least 60% greater than the second dimension (at least fig 3 annotated below).

    PNG
    media_image2.png
    689
    763
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the rectangular cross section handle of Chen with the teaching of Tong to provide wherein each support arm has a rectangular cross-section having a first dimension parallel to the length of the body and a second dimension parallel to the width of the body, wherein the first dimension is at least 60% greater than the second dimension, since it would have been an obvious matter of design choice yielding predictable results of a light weight handle with sufficient strength for the application. Regarding the relative value of the dimensions, such relative dimensions would have been obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or an optimum value of a result effective variable involves only routine skill in the art.
Regarding claims 2 and 3, Tong in view of Chen makes obvious wherein the first dimension of each parallel support arm is less than 400% of the second dimension; wherein a distance between the parallel support arms of the handle is at least 50% of the width of the body. Again, as with claim 1 above, Tong and Chen may not disclose the relative dimensions claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first dimension of each parallel support arm is less than 400% of the second dimension; wherein a distance between the parallel support arms of the handle is at least 50% of the width of the body, since it may have improved strength or stability and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 5, Tong discloses wherein the parallel support arms are telescopingly received within the frame (at least lines col 3, lines 1-3).
Regarding claim 11, Tong in view of Chen makes obvious wherein the width of the body is between 20 inches and 30 inches, and a handle distance between the parallel support arms is between 10 inches and about 17.5 inches. Again, as with claim 1 above, Tong and Chen may not disclose the relative dimensions claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the width of the body is between 20 inches and 30 inches, and a handle distance between the parallel support arms is between 10 inches and about 17.5 inches, since it may have improved strength or stability and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 12, Tong in view of Chen makes obvious A tool bag, comprising: a wall defining a front, a rear, a left side, and a right side; a frame coupled to the front, the rear, the left side, and the right side of the wall, the wall and the frame defining a body with a width between the left side and the right side of the wall and a length between the front and the rear; a pair of wheel wells within the body, each wheel well having an upper end located in the rear of the frame and a lower end in the frame; a pair of wheels each coupled to the body within one of the wheel wells, each wheel rotating about an axis positioned on the rear of the body; and a handle comprising parallel support arms coupled to the frame, wherein a distance of the handle between the parallel support arms is at least 50% of the width of the body (see discussion of claims above).
Regarding claim 17, Tong in view of Chen makes obvious wherein the wall is formed from a flexible fabric material (at least Abstract, para 0004 of Tong).
Regarding claim 19, Tong in view of Chen makes obvious A tool bag, comprising: a wall defining a front, a rear, a left side, and a right side; a frame coupled to the front, the rear, the left side, and the right side of the wall, the wall and the frame defining a body with a width between the left side and the right side of the wall and a length between the front and the rear; wheels supporting the body for movement over ground, the wheels rotating about an axis positioned on the rear of the body; wheel wells within the body, each wheel well having an upper end located in the rear of the frame and a lower end in the frame, wherein each wheel well has a respective wheel located in the wheel well; and a handle comprising parallel support arms telescopingly coupled to the frame; wherein each telescopic support arm has a rectangular cross-section having a first dimension parallel to the length of the body and a second dimension parallel to the width of the body, wherein the first dimension is at least 60% greater than the second dimension; and wherein a distance of the handle between the parallel support arms is at least 50% of the width of the body (see discussion of claims above).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Chen above and further in view of Kinskey (US Pat. No. 8,708,351).
Regarding claim 14, Tong in view of Chen makes obvious wherein each of the wheels have a diameter between 3 inches and 12 inches (see discussion of obviousness of ranges and values when general conditions of the claim are taught by the prior art). However, Tong and Chen do not specifically disclose wherein each of the wheels are coupled to a single axle that extends through a portion of the frame. At least Kinskey discloses wherein each of the wheels are coupled to a single axle that extends through a portion of the frame (at least Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of a single axle supporting the wheels as in Kinskey with the features of Tong and Chen, since it would have reduced the number of parts and simplified construction and provided greater rigidity to the wheel features.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Chen above and further in view of Bensman (US Pat. No. 8.979,100).
Regarding claim 20, Tong in view of Chen makes obvious the invention except for specifically pointing out wherein each wheel well encompasses a portion of the respective wheel, wherein each wheel well extends over an arc of at least 100 degrees of a circumference of the respective wheel. However, at least Bensman discloses wherein each wheel well encompasses a portion of the respective wheel, wherein each wheel well extends over an arc of at least 100 degrees of a circumference of the respective wheel (see fig 3 and annotated fig below).

    PNG
    media_image3.png
    694
    671
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of wherein each wheel well encompasses a portion of the respective wheel, wherein each wheel well extends over an arc of at least 100 degrees of a circumference of the respective wheel as in Bensman with the teachings of Tong in view of Chen, since it would have provided greater protection of the wheel as well as reduced the size of the device by including a large portion of the wheel within the envelope of the container. As with the claims above, the value of “at least 100 degrees” is obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or an optimum value of a result effective variable involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose wheeled containers with handles and other features teaching limitations of the claims. Regarding claims 12 and 19, at least Duvigneau ‘543, Murdock ‘608 and Bensman ‘100 disclose variations of wheel wells within the body (see figs). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618